By the court.

We have no doubt, that the copy of the record of the enrolment of the schooner, was, under the circumstances, evidence that the defendants were, at the time of the enrolment, owners. Having made oath that they were then the owners, — that was an admission which is at least good evidence against themselves. 1 Starkie’s Ev. 179; 4 Taunton, 802, Cooper v. South; 2 ditto, 5, Frazer v. Hopkins; 14 East, 226, Tinkler v. Walpole.
We are also of opinion, that the evidence adduced was sufficient, in the absence of any evidence, on the part of the defendants, to the contrary, to warrant a jury in finding all the defendants to be owners at the time the bill of lading was made.
And we are further of opinion that the circumstance, that the defendants were owners, is, prima facie, evidence *98that they were all of them parties to the contract of the master, and that, if the fact were otherwise, it was incumbent on them to show it. The presumption is that the schooner was in the employment of the owners, and this presumption must prevail until shown by the defendants to he contrary to the fact.

Judgment on the verdict.